Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10 November 2022 have been fully considered but they are not persuasive.
Applicant argued the rejection under 35 USC 112 is improper. However, Examiner disagrees because claims 3-4 fail to preclude the respective alternative. For example, Examiner suggests amending claim 3 to eliminate time resources as an alternative (e.g., “wherein the different resources for the multiple TRPs only comprise the different frequency resources”). 
Applicant argued Tsai fails to teach two first random access massages (Msg 1) as claimed. However, Examiner disagrees. Tsai describes a Msg 1 transmission received by TRPs where the transmission uses different beams (fig. 28 and para. 256) and where the UE receives responses from the TRPs (para. 257). The Msg1 transmission for beam sweeping involves multiple transmissions using different time and spatial resources for the TRPs (para. 146; note: a Msg1 transmission on different beams at different times).    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 3-4, these limitations are already recited in the parent claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20180020487) in view of Wu et al. (US 2021/0058285). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Tsai discloses a method of wireless communication at a user equipment (UE) (figs. 20-30), comprising: transmitting at least two first random access messages (Msg 1) to multiple transmission reception points (TRPs) of at least one cell (figs. 9-11; paras. 69, 226, 229 and 254) using different resources for the multiple TRPs, the different resources including one or more of different time resources or different frequency resources for the multiple TRPs (para. 226, first sentence); and monitoring for at least two second random access messages (Msg 2) from the multiple TRPs of the at least one cell (figs. 20-30; paras. 217 and 257). 
However, Tsai does not disclose the monitoring is based on the different time resources or the different frequency resources for the multiple TRPs. Wu discloses this feature (para. 79, second sentence; paras. 80-81). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to monitor for at least two second random access messages (Msg 2) from the multiple TRPs of the at least one cell based on the different time resources or the different frequency resources for the multiple TRPs in the invention of Tsai. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific identifier for reception of a response message Msg 2 (Tsai, paras. 234, 258 and 273; Wu, paras. 79-81; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Tsai in view of Wu teaches and makes obvious the method of claim 1, wherein the different resources further comprise different spatial resources (Tsai, para. 230; note: spatial beams or beam directions for TRPs - para. 5, last sentence and para. 146, first sentence). 
Regarding claim 3, Tsai in view of Wu teaches and makes obvious the method of claim 1, wherein the different resources for the multiple TRPs comprise the different frequency resources (Tsai, para. 226, first sentence).
Regarding claim 4, Tsai in view of Wu teaches and makes obvious the method of claim 1, wherein the different resources for the multiple TRPs comprise the different time resources (Tsai, paras. 226, first sentence).
Regarding claim 5, Tsai in view of Wu teaches and makes obvious the method of claim 1, further comprising: receiving a configuration for random access with the at least one cell having the multiple TRPs (Tsai, para. 88, last sentence; note: random access preamble indication; paras. 294-295).
Regarding claim 22, these limitations are rejected on the same ground as the method of claim 1 above. In addition, Tsai discloses an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to perform the method of claim 1 above (figs. 3-4 and paras. 323-339).
Regarding claims 23, these limitations are rejected on the same ground as the method of claim 1 above. In addition, Tsai discloses a method of wireless communication at a base station (figs. 1, 9-11 and 21-30), comprising: receiving the transmitted messages and transmitting the second random access messages as noted in the rejection of the method of claim 1 above.
Regarding claim 24, these limitations are rejected on the same ground as claims 2-4 above.
Regarding claim 30, these limitations are rejected on the same ground as the method of claim 23 above. In addition, Tsai discloses an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to perform the method of claim 1 above (figs. 3-4 and paras. 323-339).

Claims 6-12, 15 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wu as applied to claim 1 or 23 above, and further in view of Zhou et al. (US 2022/0167279). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 6, Tsai in view of Wu fails to teaches and makes obvious the method of claim 1, wherein the at least one cell comprises a primary cell (PCell) for the UE, a secondary cell (SCell) for the UE, or a primary secondary cell (PSCell) for the UE. However, Zhou discloses a base station has a PCell and an SCell based on TRPs (fig. 29 and paras. 347-350). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one cell comprises a primary cell (PCell) for the UE, a secondary cell (SCell) for the UE, or a primary secondary cell (PSCell) for the UE in the invention of Tsai in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a hierarchy of multiple cells as is known in the art by use of multiple TRPs (Zhou, fig. 29 and paras. 347-350; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 7, Tsai in view of Wu teaches and makes obvious the method of claim 1, wherein each first random access message includes a preamble (Tsai, fig. 12 and para. 87, especially first sentence), and wherein the UE transmits the at least two first random access messages using a number of transmitting beams (Tsai, para. 226, 232 and 241; note: beam sweeping for Msg1 transmission). The motivation to combine Tsai and Wu is the same as noted in the parent claim above.
However, Tsai in view of Wu fails to teach and make obvious, but Zhou discloses, the number of transmitting beams is associated with reference signals corresponding to a number of receiving beams from the at least one cell (para. 177, especially second and third sentences; para. 181, especially first sentence; para. 185, especially first two sentences; note: used beam pair based on a reference signal index; note: a beam pair for one link to one TRP - para. 182, especially first sentence and para. 347, especially first two sentences) during a corresponding number of allocated random access occasions (para. 189: note: PRACH occasions), with each random access occasion being associated with a reference signal for receiving the preamble (para. 191, especially last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the number of transmitting beams associated with reference signals corresponding to a number of receiving beams from the at least one cell during a corresponding number of allocated random access occasions, with each random access occasion being associated with a reference signal for receiving the preamble in the invention of Tsai in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitating specific random access using TRPs and beams (Tsai, figs. 21-30 and paras. 223 and 226, 232 and 241; Zhou, 177, 181-182, 185, 189, 191 and 347; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 8, Tsai in view of Wu and Zhou teaches and makes obvious the method of claim 7, wherein the reference signals include at least one of a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS) from the at least one cell (Tsai, para. 296, especially fourth sentence; Zhou, para. 177, penultimate sentence; para. 185, first sentence; para. 190, especially last sentence). 
Regarding claim 9, Tsai in view of Wu and Zhou teaches and makes obvious the method of claim 7, wherein the reference signals are received from the multiple TRPs for a single cell (Zhou, para. 347, especially second and third sentences).
Regarding claim 10, Tsai in view of Wu and Zhou teaches and makes obvious the method of claim 7, wherein the at least two first random access messages are time division multiplexed on the number of transmitting beams (Tsai, paras. 197, 221, 250 and 275; Zhou, para. 259).
Regarding claim 11, Tsai in view of Wu and Zhou teaches and makes obvious the method of claim 7, wherein the at least two first random access messages are frequency division multiplexed on the number of transmitting beams (Tsai, paras. 239, 262 and 276).
Regarding claim 12, Tsai in view of Wu and Zhou teaches and makes obvious the method of claim 7, wherein the UE transmits a first preamble for reception by a first receive beam selected from a first random access resource candidate beam pool for a cell and transmits a second preamble for reception by a second receive beam selected from a second random access resource candidate beam pool for the cell (Tsai, paras. 63, first see and 196-199 and 246), the first receive beam being for a first transmission reception point (TRP) of the cell, and the second receive beam being for a second TRP of the cell (Tsai, figs. 9-11 and 21-30; note: Msg1 transmission to TRPs using beams).
Regarding claim 15, Tsai in view of Wu teaches and makes obvious the method of claim 1, wherein the UE receives a control channel of the at least two second random access messages (Tsai, paras. 90 and 95; note: Msg2 on a DL-SCH as a control channel) that is transmitted with a number of beams (Tsai, para. 217, second sentence; para. 230 and figs. 21-22 and 27-28), wherein the number of beams are transmitted from the multiple TRPs. However, Tsai in view of Wu fails to teach and make obvious the number of beams is based on multiple reference signals. Zhou discloses this feature (para. 177, third and fourth sentences; para. 182, second sentence; note: BS Tx beams are based on DL reference signals). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the at least two second random access messages transmitted with a number of beams based on multiple reference signals in the invention of Tsai in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, performing multiple beam selection for a Msg2 transmission (Tsai, paras. 217 and 230, and figs. 21-22 and 27-28; Zhou, paras. 177 and 187; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results)
Regarding claim 25, these limitations are rejected on the same grounds as claim 7 above.
Regarding claim 26, these limitations are rejected on the same grounds as claim 8 above. In addition, the reference signals are transmitted from multiple TRPs (Zhou, para. 182, especially first sentence and para. 347, especially first two sentences).
Regarding claim 27, these limitations are rejected on the same grounds as claims 10-11 above.
Regarding claim 28, Tsai in view of Wu and Zhou teaches and makes obvious the method of claim 25, wherein the base station receives a first preamble using a first beam from a first random access beam pool and receives a second preamble using a second beam from a second random access beam pool (Tsai, para. 226-230; note: preamble indexes for different TRPs and a beam of many (as a beam pool) used for each TRP), wherein the first preamble is received using a first receive beam selected from a first random access resource candidate beam pool at a cell, and wherein the second preamble is received using a second receive beam selected from a second random access resource candidate beam pool at the cell (paras. 226-230), the first receive beam being for a first transmission reception point (TRP) of the cell, and the second receive beam being for a second TRP of the cell (figs. 9-11).

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wu and Zhou as applied to claim 12 or 28 above, and further in view of Yu et al. (US 2019/0037426).
Regarding claims 13 and 29, Tsai in view of Wu and Zhou teaches and makes obvious beams for random access (Tsai, figs. 9-11; paras. 69, 226, 229 and 254) but fails to teach and make obvious the method of claim 12, further comprising: receiving, from a base station, an indication of a random access beam pool index per reference signal from the cell. However, Yu discloses a UE receiving from a base station an indication of a beam pool index per reference signal for a cell (figs. 1, 4 and 6-7; paras. 7 and 34). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, from a base station, an indication of a random access beam pool index per reference signal from the cell in the invention of Tsai in view of Wu and Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific correspondence of beams to reference signals for measurement (Zhou, paras. 177; Yu, figs. 1, 4 and 6-7; paras. 7 and 34; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 29, these limitations are rejected on the same grounds as claim 13 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wu as applied to claim 1 above, and further in view of Yu et al. (US 2019/0037426).
Tsai in view of Wu teaches and makes obvious beam sweeping and Msg2 transmission (para. 40) but fails to teach and make obvious the method of claim 1, further comprising: receiving, from a base station, an indication of a beam sweep for the at least two second random access messages for the UE. Guo discloses this feature (para. 134, especially last sentence; para. 198, especially last sentence; note: RAR is a Msg2 - fig. 7; note: RACH configuration including beam sweeping information). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, from a base station, an indication of a beam sweep for the at least two second random access messages for the UE in the invention of Tsai in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing reception information for a UE (Tsai, para. 40; Guo, paras. 134 and 198 and fig. 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wu as applied to claim 1 above, and further in view of Jung et al. (US 2018/0279380). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 17, Tsai in view of Wu fails to teach and make obvious the method of claim 1, wherein the UE monitors for multiple physical downlink shared channels (PDSCHs) for the at least two second random access messages from the at least one cell. However, Jung discloses this feature (paras. 32-33; paras. 3-4; note; multi-beam operation for a base station with multiple RAR (Msg2) messages for at least one UE). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the UE monitor for multiple physical downlink shared channels (PDSCHs) for the at least two second random access messages from the at least one cell in the invention of Tsai in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a control channel structure for a multi-beam operation (Tsai, paras. 90 and 95; note: Msg2 on a DL-SCH as a control channel; para. 217, second sentence; para. 230 and figs. 21-22 and 27-28; Jung, paras. 3-4 and 32-33; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 18. Tsai in view of Wu and Jung teaches and makes obvious the method of claim 17, wherein the UE monitors for each PDSCH based on a same beam as a control channel scheduling a respective PDSCH (Jung, para. 32, second sentence; note: PDCCH and PDSCH received with a same SS block/beam index).  
Regarding claim 19, Tsai in view of Wu and Jung teaches and makes obvious the method of claim 17, wherein the UE monitors for a PDSCH from the multiple PDSCHs based on a different beam than a corresponding control channel scheduling the PDSCH (Jung, para. 32, third, fourth and last two sentences; note: multiple PDSCHs with various beam indexes), wherein the different beam is configured by DCI in the corresponding control channel (Jung, para. 38, second and third sentences; note: downlink indicator for RACH beam resources).  
Regarding claim 20, Tsai in view of Wu and Jung teaches and makes obvious the method of claim 17, further comprising: Appl. Ser. No. 17/091,3525Attorney Docket No: 129025-0223UT01/201393Amendment dated June 9, 2022Customer No. 123305Reply to NFOA of March 11, 2022determining a resource allocation for a first PDSCH of the multiple PDSCHs from a control channel for a second PDSCH (Jung, para. 32, third, fourth and last two sentences; note: one PDCCH for multiple PDSCHs with various beam indexes), wherein each control channel for the at least two second random access messages carries resource allocation information for the multiple PDSCHs for the at least two second random access messages (Jung, para. 33, third-from-last sentence; para. 41, third sentence; note: DL assignment information).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wu and Jung as applied to claim 17 above, and further in view of Xiong et al. (US 2019/0380139).
Tsai in view of Wu and Jung fails to teach and make obvious the method of claim 17, wherein each of the multiple PDSCHs carry uplink grant information for a plurality of third random access messages. However, Xiong discloses a PDSCH carrying an uplink grant information for a Msg3 (para. 271 and fig. 16). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have each of the multiple PDSCHs carry uplink grant information for a plurality of third random access message in the invention of Tsai in view of Wu and Jung. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, provide resources for a Msg3 transmission as is known in the art (Xiong, para. 271 and fig. 16; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462